Citation Nr: 1125419	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  06-03 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, claimed as arthritis.

2.  Entitlement to higher initial evaluations for residuals of a chip fracture of the right elbow than the 10 percent assigned effective from August 8, 2003, and than the 20 percent assigned effective from January 18, 2009.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Coast Guard from August 1977 to August 1981. 

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2004 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  By a December 2007 decision, the RO granted a higher initial evaluation of 10 percent for the residuals of a chip fracture of the right elbow, effective August 8, 2003, the date of service connection for that disorder.  

The Board in July 2008 remanded the case for additional development of the claims the subject of this appeal.  The case now returns to the Board for further review.  

By a March 2009 rating action, the RO in Huntington, West Virginia, granted a higher initial evaluation of 20 percent for the residuals of a chip fracture of the right elbow, effective January 18, 2009.  

The Huntington RO also by the March 2009 rating action granted a separate 10 percent evaluation for neuropathy of the right upper extremity as secondary to the service-connected residuals of a chip fracture of the right elbow.  That right upper extremity neuropathy disability rating is not the subject of the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As the RO appropriately pointed out in the course of post-remand development, the Veteran failed to appear for VA examinations scheduled to be conducted in November 2008, April 2009, August 2009, and September 2009, despite appropriate notice to the Veteran both of the pending examinations and of the consequences of failure to report for examinations.  

Where the Veteran fails to appear for an examination to be conducted to address a disability in furtherance of a service connection claim, the claim is to be adjudicated based on the evidence of record.  38 C.F.R. § 3.655(a),(b) (2010).  

However, the Veteran did appear for examinations conducted in January 2009 and October 2009, also in the course of post-remand development, and the notice for those examinations did not specify the purposes of the examination.  Hence, the Veteran was unaware that the examiner would only address the right elbow and not the left knee when he appeared for those examinations.  Indeed, it appears from administrative statements within the claims file that the examinations in January 2009 and October 2009 were not to be restricted to the right elbow, and should possibly have also addressed the left knee.  Indeed, in its July 2008 remand the Board instructed that the examinations to be conducted to address both the right elbow and the left knee.  Hence, the Veteran having appeared for these two examinations, the Board is disinclined to penalize him under 38 C.F.R. § 3.655 for his failure to appear for the other post-remand examinations.  

The Board takes this course of allowing the opportunity of further examination of the left knee in furtherance of the service connection claim for a left knee disorder, in part because of a further opportunity to examine the knee presented in this case.  Specifically, a further VA examination of the Veteran's right elbow is required, and hence an opportunity may thereby be afforded the Veteran by the same examination to address his left knee.  The VA examiner who examined the Veteran's right elbow in January 2009 provided an exceedingly brief examination report without any mention of evidence from the claims file.  The VA examination report from the October 2009 is somewhat more detailed about the Veteran's history, but that examiner explicitly stated in the report that the claims file was not available for review for the examination.  The Board in its July 2008 remand explicitly required that the claims file be available for review and that it be reviewed by the examiner for the examination.  Hence, the Board's remand instructions remain substantially unfulfilled regarding this requested examination, necessitating remand for another examination.  See Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  

Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  The U.S. Court of Appeals for Veterans Claims (Court) has held that VA's duty to assist a veteran in obtaining and developing available facts and evidence to support a claim includes obtaining an adequate and contemporaneous VA examination which takes into account the records of prior medical treatment.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  Thus, the case must be returned to the RO for a contemporaneous VA examination informed by the record.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision") and 38 C.F.R. § 3.159(c) (4) (2010) (remand for a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to advise of any additional pertinent treatments or examinations that are not now reflected in the claims file, including in particular any records that may be reflective of the level of disability of his residuals of a chip fracture of the right elbow, or reflective of etiology of his left knee disorder, in furtherance of his claims.  Alert him that his assistance is particularly required in light of the VA records systems reflecting no treatment at VA facilities since 2006 (if this is still the case).  With the Veteran's assistance, obtain any such identified records and associate them with the claims file.

3.  Then, afford the Veteran orthopedic and neurological examinations to determine (1) the current nature and severity of his service-connected residuals of a chip fracture of the right elbow, and (2) the current nature and etiology of any left knee disorder.  The claims folder must be made available to the examiners for review.

a.  The examiners should note that prior VA examinations in January 2009 and October 2009 are deemed inadequate based on their failure to review the claims file and their failure to address pertinent evidence.  

b.  Regarding the residuals of a chip fracture of the right elbow and any current left knee disorder, the orthopedic examiner should address ranges of painless motion of the affected part(s).  In this regard, the examiner should rely to the extent possible on objective indicia of impairment, and should comment, to the extent possible, on the degree to which complained-of levels of pain and impairment are supported by objective findings.  Any pain with motion or pain with other functional use of the affected part(s) should be noted. Regarding limitation of motion found, the orthopedic examiner should comment on the presence or absence of associated pain, weakened movement, excess fatigability, incoordination, muscle atrophy, and the functional loss resulting from any such manifestations.  The orthopedic examiner should attempt to provide a range of useful motion for the elbow and knee in all ranges, with consideration of these impacting factors of pain, weakened movement, excess fatigability, and incoordination.  The orthopedic examiner should also address the extent of any subluxation or lateral instability for the left knee, and any other disability found in the right elbow and left knee.  In addressing all these issues, the orthopedic examiner should consider the Veteran's clinical history.

c.  The orthopedic examiner should also carefully review the Veteran's documented clinical history of left knee muscle strain in March 1979 in service, and treatment thereafter in service and after service for the left knee.  Following this review, examination of the Veteran, and any necessary tests or studies, the examiner should opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has current disability of the left knee which developed in service or is otherwise causally related to service.  If arthritis of the left knee is present, then the examiner should address whether (if not otherwise found to be causally related to service) arthritis of the left ankle is clinically shown to have been present to a disabling degree within the first post-service year (the year beginning upon the Veteran's separation from service in August 1981).

d.  The neurological examiner should address the Veteran's residuals of a chip fracture of the right elbow, with a careful review of the clinical record.  In this regard, the examiner should rely to the extent possible on objective indicia of impairment, and should comment, to the extent possible, on the degree to which complained-of levels of pain and impairment are supported by objective findings.  The examiner should conduct any necessary tests, to include nerve conduction studies, as may be necessary to evaluation the extent of dysfunction or pathology associated with the veteran's chip fracture of the right elbow, bearing in mind the Veteran's extensive allegations of loss of use of the right upper extremity as related to the disorder of that right elbow.  The neurological examiner should then provide a thorough assessment of the nature and extent of disability associated with that elbow.  The examiner should endeavor to characterize the veteran's level of impairment, including impairment of work capacity, due to his chip fracture of the right elbow.

e.  Note: The term "at least as likely as not" as used above does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

f.  Any opinion provided should include discussion of specific evidence of record.  The examiner must set forth the complete rationale underlying any conclusions drawn or opinions expressed.  If any questions cannot be answered without resorting to pure speculation, the examiner must provide a complete explanation as to why those questions cannot be answered.

4. Thereafter, the RO should readjudicate the remanded claims de novo.  Staged initial ratings should be considered for the initial rating claims.  Fenderson v. West, 12 Vet. App. 119 (1999).  If any of the benefits sought are not granted to the veteran's satisfaction, the veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

